Title: Madison at the Federal Convention, 27 May–17 September 1787 (Editorial Note)
From: 
To: 



Editorial Note
JM had already committed himself to work for a new constitution to replace the Articles of Confederation when he arrived in Philadelphia on 5 May 1787, nearly three weeks before the Federal Convention had a quorum. The government he hoped to see established would be “republican,” deriving its authority from the great body of the people and administered by persons appointed directly or indirectly by the people. Beyond the republican principle, which enjoyed nearly universal acceptance among Americans and would not become a matter of serious debate at the convention, JM envisioned three fundamental reforms. First, he proposed to replace the existing “federal” government that acted through sovereign states with a “national” one that acted directly on individuals, exercising an authority superior to that of the state governments. Second, he hoped to substitute proportional representation in the national legislature for equal representation of the states. JM confidently predicted that the convention would accept this new mode of representation with little difficulty. “A majority of the States,” he wrote Washington, “and those of greatest influence, will regard it as favorable to them. To the Northern States it will be recommended by their present populousness; to the Southern by their expected advantage in this respect. The lesser States must in every event yield to the predominant will. But the consideration which particularly urges a change in the representation is that it will obviate the principal objections of the larger States to the necessary concessions of power” (16 Apr. 1787, PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (10 vols. to date; Chicago, 1962——)., IX, 383). Third, he favored vesting the general government with a negative, or veto, “in all cases whatsoever on the legislative acts of the States” (ibid.). He regarded the negative as the indispensable anchor of the new system; it would both establish the supremacy of the national government and serve to protect individual and minority rights (PJMWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (10 vols. to date; Chicago, 1962——)., IX, 347–48). These were the principal changes JM hoped the convention would adopt. He also expected as a matter of course that the new government would have additional positive powers—taxation and the regulation of trade, for example—and be organized into separate legislative, executive, and judiciary departments.
JM’s reform proposals were largely embodied in the fifteen resolutions of the Virginia Plan, which Governor Edmund Randolph presented to the convention on 29 May. The Virginia resolutions became the basis of debate on 30 May, when the convention formed a Committee of the Whole. Reaping the benefits of initial strategy and organization, the Virginia delegation, supported by those of Pennsylvania and Massachusetts, secured the committee’s acceptance of the plan within two weeks. Although the committee approved proportional representation for both branches of the legislature, the close vote to extend the principle to the second branch hinted at future difficulty. On 13 June the Committee of the Whole submitted its report, an expanded and revised version of the Virginia Plan. This report represented the high point of JM’s influence at the Philadelphia convention, but even then he had not gained all he sought. He was dissatisfied with the decision to give the national legislature only a qualified veto power over state laws. On 8 June he had supported Charles Pinckney’s unsuccessful motion to authorize the national legislature to disallow any state law that it judged improper. JM’s advocacy of an unlimited negative, which he called “the great pervading principle that must controul the centrifugal tendency of the States” (first speech of 8 June), revealed a doctrinaire cast to his mind that became even more apparent when he defended proportional representation. Any departure from that “doctrine,” he warned, was “inadmissible, being evidently unjust” (first speech of 7 June). JM thus served notice that on certain matters of principle he would resist compromise. He proved notably unyielding on the subject of proportional representation, convinced that his views were grounded in right and justice.
During the first two weeks of the convention the Virginians and their large-state allies had perhaps been too successful, their proposals too easily and too quickly adopted. That the representatives of the small states, caught unprepared at the beginning, would eventually offer stiffer resistance was predictable. On 15 June their leader, William Paterson of New Jersey, presented an alternative plan, “one purely federal, and contradistinguished from the reported plan” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 240). JM regarded the New Jersey Plan, which was modeled on the existing Confederation, as a direct challenge to his own reform program. He accordingly devoted his longest speech at Philadelphia to a searching critique of this plan. Immediately following this speech (19 June) the committee again voted to report the expanded Virginia Plan in preference to that of New Jersey.
Despite rejection of the New Jersey Plan, the reported Virginia Plan still had to pass formal consideration by the convention. Opponents of the plan used this opportunity to reopen fundamental questions. The principle of bicameralism, for instance, which the Committee of the Whole had accepted without debate on 31 May, underwent a lengthy discussion on 20 and 21 June before the convention officially endorsed it. The “great difficulty,” however, as JM noted on 19 June, was the matter of representation—if this problem could be solved, “all others would be surmountable.” Debate on this thorniest of issues resumed on 27 June and reached a climax on 2 July, when the convention, having earlier approved proportional representation for the first branch of the legislature, deadlocked on a motion to establish equal representation of the states in the second branch. On that same day the delegates referred the entire question to a grand committee, and from that point on sentiment in favor of compromise grew steadily. On 16 June the convention adopted the “Great Compromise,” providing for proportional representation in the first branch and equal representation in the second branch.
Throughout this debate JM tenaciously adhered to his position that the principle of proportional representation should apply to both branches of the legislature. Time and again he entreated the delegates from the small states to see the justice and expediency of his views. To their fears of a combination of the larger states against the smaller, he replied that the real political division was between the northern and southern states (first speech of 30 June; 9 July). When the grand committee on 5 July reported the compromise that the convention later adopted, JM only intensified his efforts to retain proportional representation in both branches. He even tried to intimidate his opponents by warning that the large states would not be deterred from founding a government on “just principles”; the small states, unable to stand alone, would have no choice but to join it (5 July). “The people of the large States,” he added, “would in some way or other secure to themselves a weight proportioned to the importance accruing from their superior numbers” (14 July). These threats, however, had the opposite effect JM intended and only confirmed the worst fears of the small-state delegates. Indeed, as the debate wore on, JM’s influence within his own faction diminished. The morning following the compromise vote of 16 July, he tried to persuade the members of this group, “comprising the principal States, and a majority of the people of America,” to draw up their own separate plan to propose to the states (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., II, 19–20). This meeting ended without any agreement, and the members from the large states accordingly accepted the compromise.
After one major defeat on 16 July, JM suffered another the following day when the convention rejected the negative on state laws. At this point he might well have given up hope of obtaining a fundamental reform. Yet, rather than quit the meeting in disgust, JM reluctantly sacrificed “theoretical propriety to the force of extraneous considerations” (The Federalist No. 37). Within the limits imposed by the convention, he continued to participate fully in the work of building a national government on a broad republican foundation. Some reform was better than none, he must have concluded, and the present moment offered possibly the only chance to bring about even a modest change. If the compromise on representation and the rejection of the negative on state laws meant that the states would have too great an influence in the proposed government, especially in one branch of the legislature, JM hoped to curtail such influence by promoting a more equal distribution of power among the three departments of government. To ensure a proper balance he believed it was most important to check the legislative power, for the experience of the states “had evinced a powerful tendency in the Legislature to absorb all power into its vortex” (first speech of 21 July). Now that the states were to have equal representation in the Senate and the state legislatures were to elect senators, JM was even more inclined to restrict the power of the national legislature and enlarge that of the other two departments, particularly the executive.
During the latter half of the convention JM consistently sought to promote the power and independence of the executive as the best means of preserving the national principle. Soon after the 16 July compromise, for example, he changed his mind on the appointment of judges. Earlier he had opposed vesting this power in the executive and was “inclined to give it to the Senatorial branch” (first speech of 5 June); he now moved that the executive should nominate judges and that this nomination should become an appointment unless disagreed to by two-thirds of the Senate. He justified this change by referring to the altered constitution of the Senate. The “principle of compromise,” he said on 21 July (third speech), required “a concurrence of two authorities, in one of which the people, in the other the States, should be represented. The Executive Magistrate wd. be considered as a national officer, acting for and equally sympathising with every part of the U. States.” In order to transform the executive into a truly “national officer,” JM now believed that the election of the executive should be by the people at large rather than by both branches of the legislature, as provided in the Virginia Plan. He also advocated a veto over acts of the national legislature, originally preferring to associate the judiciary with the executive in this “revisionary” power. Although opposed to an absolute veto, he later supported an amendment to require a three-fourths, rather than two-thirds, majority in each house of the legislature to overrule the executive.
On 26 July the convention adjourned for ten days while the Committee of Detail prepared a draft constitution. After receiving the committee’s report on 6 August, the delegates took the rest of that month to consider the twenty-two draft articles. They then referred all postponed matters to a grand committee, which included JM as the representative of Virginia. On the recommendation of this committee, the convention adopted several substantial amendments to the 6 August draft. In place of election by the legislature, it substituted the electoral college system of choosing the president, as the executive was now styled. It vested the power to make treaties and to appoint ambassadors and judges of the Supreme Court, which in the 6 August draft belonged exclusively to the Senate, in the president and Senate jointly. On the other hand, the power of appointment to offices not provided for in the Constitution, formerly in the hands of the president alone, became conditional on the advice and consent of the Senate. The Senate also gained the power to try impeachments. JM opposed this last change, arguing that the trial of impeachments properly belonged to the Supreme Court. He apparently accepted the other changes as improvements over the report of 6 August. Although the president had gained power as a result of these amendments late in the convention, JM believed that the impeachment power left the president still “too dependent” on the legislature (14 Sept.).
Several times during August and September JM attempted unsuccessfully to revive the negative on state laws. Although the draft constitution contained specific prohibitions on the states, in his opinion these were insufficient. Nor did he place much confidence in the Supreme Court as the source of redress for wrongs committed by the states. JM clearly regarded the loss of the negative as a serious, perhaps fatal, omission from the Constitution. Writing to Jefferson on 6 September, he predicted that the proposed plan would “neither effectually answer its national object nor prevent the local mischiefs which every where excite disgusts agst the state governments” (partly in code).
JM was thus disappointed with the outcome of the lengthy proceedings at Philadelphia. No other delegate had so thoroughly diagnosed the ills of the American Confederation. The majority of his colleagues, while agreeing with his diagnosis, nevertheless rejected his most important proposals to remedy these defects. To replace the discredited Confederation government, the convention devised not a national government, but one “partly federal, and partly national,” a mixed form that JM later celebrated in The Federalist No. 39. This change, mild as it was in his eyes, excited such intense opposition that the Constitution only narrowly escaped defeat. It seems clear that a plan embodying JM’s favorite ideas would have stood little chance of success in the state ratifying conventions.
Although the Constitution fell short of his high hopes, JM accomplished more at the Federal Convention than he fully understood at the time. He was most effective in demonstrating the impotence of the Articles of Confederation, thereby convincing the delegates that a mere patching up of the existing system would be wholly inadequate. His emphasis on the need to protect private and minority rights, which the state governments so often violated, provided a persuasive rationale for strengthening the national government. Finally, JM contributed a novel, yet encouraging, vision of republican government capable of realizing its full potential when it operated over an extensive territory.
 

The Notes on Debates
Had JM not uttered a word at the Philadelphia convention, his name would still be inseparably linked with that epochal meeting because of the priceless manuscript he left to posterity, his Notes on Debates in the Federal Convention. Although Secretary William Jackson kept an official Journal, and other delegates left behind notes and memorandums, these materials are merely supplementary to JM’s remarkably full and complete Debates, which constitute the heart of the surviving records of the convention. Less than a stenographic transcript of the speeches, which JM as an active participant could not have been expected to render, this work remains the closest thing we have to a daily account of the convention’s deliberations.
In an unfinished memorandum prepared late in life and evidently intended as a preface to the first published edition of the Debates, JM recalled that he undertook the arduous labor of reporting the debates in order to satisfy the historical curiosity of future generations. Aware of the deficiency of the historical materials relating to confederacies, he resolved to preserve as far as he could “an exact account of what might pass in the Convention” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., III, 550). JM had gained valuable experience for this assignment by keeping notes on the proceedings in the Continental Congress, most recently in the winter and spring of 1787, but his convention notes far exceeded in magnitude these earlier notes. For nearly four uninterrupted months he conscientiously carried out his self-imposed task, an ordeal that “almost killed him,” he later told Edward Coles (Grigsby, Virginia Convention of 1788, I, 95 n. 107). In the same memorandum JM described his method of note-taking: “In pursuance of the task I had assumed I chose a seat in front of the presiding member with the other members, on my right & left hand. In this favorable position for hearing all that passed, I noted in terms legible & in abreviations & marks intelligible to myself what was read from the Chair or spoken by the members; and losing not a moment unnecessarily between the adjournment & reassembling of the Convention I was enabled to write out my daily notes during the session or within a few finishing days after its close in the extent and form preserved in my own hand on my files” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., III, 550). The manuscript of the Debates is thus actually a transcript made from rough notes that JM presumably destroyed as he wrote out the speeches in full after the day’s session adjourned. He kept this manuscript among his papers for the rest of his life, working on it from time to time in preparation for eventual publication. Although he expected the Debates to be published, JM resisted pressure to publish the manuscript during his lifetime (Jefferson to JM, 16 Jan. 1799, P. L. Ford, Writings of Jefferson, VII, 318; JM to Jefferson, 8 Feb. 1799, to Thomas Ritchie, 15 Sept. 1821, to J. G. Jackson, 27 Dec. 1821, to S. H. Smith, 2 Feb. 1827, to James Robertson, 27 Mar. 1831, Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., III, 381, 447–48, 448, 475, 497). Until JM’s death in 1836 the only persons besides family members and secretaries known to have looked at the Debates were Thomas Jefferson and John Wayles Eppes, Jefferson’s nephew and son-in-law. Jefferson first saw the Debates in the early 1790s, when he and JM were together in Philadelphia. Eppes studied under Jefferson’s tutelage in Philadelphia between 1791 and 1793, and one of his handwriting assignments, probably carried out in the summer of 1791, was to copy the Debates (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, 1950——)., XIX, 544–51). Late in 1795, after Jefferson returned to Virginia, JM permitted his manuscript to be delivered to Monticello for Jefferson’s inspection (JM to Jefferson, 8 Nov. 1795 and 4 Apr. 1796, Madison, Letters [Cong. ed.][William C. Rives and Philip R. Fendall, eds.], Letters and Other Writings of James Madison (published by order
        of Congress; 4 vols.; Philadelphia, 1865)., II, 61, 90; Jefferson to JM, 17 Apr. 1796, P. L. Ford, Writings of Jefferson, VII, 70).
The manuscript as JM left it at his death in 1836 contains numerous deletions, interlineations, and insertions. These corrections are in JM’s hand except for a few by John C. Payne made under JM’s direction (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., II, 649). Many of the alterations are doubtless contemporary corrections of mistakes—for example, copying the wrong word or skipping a line—that occurred as JM wrote out the speeches and proceedings from his rough notes. Other changes are clearly of a later date, as indicated by differences in the fading of the ink (ibid., I, xviii). When Farrand first published his Records in 1911, he assumed that JM did not begin the extensive revision of his manuscript until after retiring from public life, an assumption suggested by the fact that the official Journal, Acts and Proceedings of the Convention … (Boston, 1819) was apparently not accessible to JM until it was published. We now know that in the fall of 1789 JM made his own copy of the Journal from the original that Secretary Jackson turned over to George Washington after the convention adjourned. That copy came to the Yale University Library in 1926 and was the subject of an article by Charles R. Keller and George W. Pierson published in 1930 (“A New Madison Manuscript Relating to the Federal Convention of 1787,” AHRAmerican Historical Review., XXXVI [1930–31], 17–30). Keller and Pierson offered convincing evidence that JM used his copy of the Journal to make a substantial number of additions and corrections to his manuscript of the Debates within a few years after the Federal Convention adjourned. They concluded, for example, that as many as twenty of the twenty-two slips of paper containing revisions that JM pasted into the manuscript were done before he obtained a copy of the printed Journal. Unaware of its location, Keller and Pierson predicted that if the Eppes copy of the Debates ever came to light, “it should be found to include many of these slips and corrections in its running text” (ibid., XXXVI, 29).
It is now possible to confirm this prediction, for large parts of the Eppes copy, both the original and a letterpress copy, survive. Eppes did not copy that section of the Debates from 21 June through 18 July, as JM himself noted (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 354 n.). In 1836 John C. Payne used the Eppes copy, correcting it and filling in the omissions, to make a complete transcript of the Debates for translation into foreign languages (John C. Payne to Albert Gallatin, 30 Sept. 1836 [NHi: Albert Gallatin Papers]). This transcript, incorporating much of the original Eppes copy, is in the Edward Everett Papers at the Massachusetts Historical Society in Boston. The surviving fragment of the letterpress copy is at the New York Public Library.
Together the Eppes copy and JM’s copy of the Journal prove that JM did indeed make numerous corrections and additions to his manuscript of the Debates before Eppes copied it (Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of
          Thomas Jefferson (19 vols. to date; Princeton, 1950——)., XIX, 548–49). He was evidently in the midst of these revisions early in 1791, some months before Eppes arrived in Philadelphia, for he told Jefferson that he was busy “compleating the little task” he had allotted for himself (13 Mar. 1791, ibid., XIX, 552). Part of this task, as Keller and Pierson predicted, consisted of copying material from the Journal on separate slips of paper and pasting them into the manuscript. The Eppes copy incorporates fourteen of these pasted slips into its text. Of the remaining eight, one is obviously copied from the 1819 Journal, while seven fall into sections not copied by Eppes or on dates for which his copy is no longer extant. JM added not only the pasted slips, but a large number of other revisions from the Journal at this early date rather than after 1819 as Farrand believed (Records, I, xvi–xviii; IV, 12–13). He also used the 1819 Journal, for in the margin he occasionally referred to “the printed Journal.” Whenever he inserted material containing a vote tally, JM most likely obtained his information from the 1819 Journal, for he had omitted the table of votes in transcribing the Journal in 1789 (Keller and Pierson, “A New Madison Manuscript,” AHRAmerican Historical Review., XXXVI [1930–31], 18, 28–29).

Most of the revisions JM made in his manuscript after 1787 resulted from collating the Journal, both his own copy and the 1819 printed edition, with the Debates in order to obtain the exact wording of motions, the record of votes, or the names of those who introduced and seconded motions. He made comparatively few changes in the reports of speeches. Among these were some fifty brief insertions from Robert Yates’s Secret Proceedings and Debates of the Convention Assembled, in the year 1787 … (Albany, 1821). This work is an important supplement to JM’s Debates through 5 July, when the New York delegate stopped taking notes. Unsympathetic with the aims of the convention, Yates soon thereafter left Philadelphia. JM borrowed from the Secret Proceedings to fill in his account of some of his own speeches even though he regarded Yates as a prejudiced and inaccurate reporter (see first speech of 29 June, n. 2). Besides the additions from Yates, the reports of speeches also contain a number of deletions and interlineations, most of them stylistic alterations rather than substantive changes in meaning or emphasis. A close study of JM’s own speeches, comparing the Debates text with the Eppes text, once again shows that many of these corrections, if not contemporary, occurred at an early date.
After taking all these revisions into account, the editors are compelled to state their conviction that the manuscript of the Federal Convention Debates remains essentially as JM wrote it in 1787 and that the changes he made after that date were motivated by an earnest desire for completeness and accuracy.
The editors believe that it is beyond the scope of the present chronological series to reproduce the whole manuscript of JM’s Federal Convention Debates. This volume therefore includes only selected reports of JM’s speeches, extracted from his own voluminous notes and those of Robert Yates, John Lansing, Rufus King, James McHenry, William Pierce, William Paterson, and Alexander Hamilton. A new edition of the entire Debates will no doubt be published at some future day, either as a separate set of volumes within The Papers of James Madison or as part of another editorial enterprise comprehending all the records of the convention. Of the many published editions of the Debates the most accurate are Documentary History of the Constitution, III; Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37).; and The Debates in the Federal Convention of 1787 which Framed the Constitution of the United States of America. Reported by James Madison, ed. Gaillard Hunt and James Brown Scott (New York, 1920). The Hunt and Scott text has been reprinted in Documents Illustrative of the Formation of the Union of the American States, ed. Charles C. Tansill (Washington, 1927), and in Notes of Debates in the Federal Convention of 1787 Reported by James Madison (Athens, Ohio, 1966). Most scholars will probably prefer Farrand because it incorporates JM’s Debates with the other delegates’ notes and memorandums, except those kept by Lansing.
Because JM spoke more than two hundred different times at the convention, the editors have perforce exercised their discretion in omitting a number of shorter speeches, incidental remarks, and motions. Their selection of more than eighty speeches and briefer remarks illustrates the full range of ideas he expressed at the Philadelphia convention. The selected speeches include most of those JM made in June and July, when the convention debated broad general principles.
The editors have used the original manuscript of the Debates as the text for JM’s speeches, except in those few instances JM did not record his own speech. In such instances they have chosen the fullest account of one of the other seven delegates who took notes. Where there is more than one version of a speech, the most complete (almost always JM’s) becomes the text and the others are placed in a footnote in descending order of fullness. In printing the other versions of JM’s speeches the editors have employed the following sources: Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., for those of Yates, King, McHenry, and Pierce; Strayer, Delegate from N.Y.Joseph R. Strayer, ed., The Delegate from
          New York or Proceedings of the Federal Convention … from the Notes of John Lansing,
          Jr. (Princeton, 1939)., for those of Lansing; Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (21 vols. to date; New York, 1961——)., IV, for those of Hamilton; and Papers of William Paterson (DLC), for those of Paterson. Preceding the speeches are headings supplied by the editors and, where deemed necessary, brief context notes. The heading is not repeated if JM made two or more consecutive speeches on the same subject. The purpose of the context notes is to give only enough information to make JM’s speeches understandable, not to provide a running account of the convention.
In rendering the text of JM’s reports of his speeches the editors have used his expansion of “Mr. M.” to “Mr. Madison.” The first word of a speech is capitalized if it begins a sentence. A comma following “Mr. Madison” has been omitted if “Mr. Madison” is part of the first sentence (example: “Mr. Madison, observed …” becomes “Mr. Madison” observed …”). JM’s brackets have been rendered as parentheses by the editors, who have resorted to textual notes sparingly, ignoring deletions and interlineations resulting from minor stylistic changes. When alterations have been noted, the editors where possible have indicated whether JM made the change before or after Eppes copied the Debates. For a printed text that attempts an exact reproduction of the Debates, showing all deletions and interlineations, see Documentary History of the Constitution, III.

